Citation Nr: 1103744	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury, to include central disc herniation.


REPRESENTATION

Appellant represented by:	Sema Lederman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1982 to February 
1987, with additional service in the Army National Guard between 
1996 and 2001.

This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In November 2009, the Veteran and his wife testified at a Central 
Office hearing in front of the undersigned Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim. 

In October 2010, the Board requested an independent medical 
expert opinion due to the complex nature of the Veteran's claim.  
The independent medical expert returned his opinion to the Board 
in November 2010.  Then, in December 2010, the Veteran presented 
additional argument and evidence while deciding to not waive 
initial RO consideration of the new evidence.  Accordingly, the 
Board may not consider the new evidence in the first instance.  
See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

After any additional development deemed 
necessary is accomplished, the Veteran's claim 
should be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that contains 
notice of all relevant actions taken, including 
a summary of the evidence and applicable law, as 
well as regulations considered pertinent to the 
issue.  An appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



